DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action in response to communication filed on 09/07/2021.
Claims 1-9 present for examination.
Terminal Disclaimer filed on 09/07/2021 has been approved.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 06/03/2021, 06/16/2021, and 08/10/2021 is/are considered by the Examiner.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Applicant argued the cited references do not teach or suggest at least one processor that is configured to execute a set of instructions to “generate a content for reporting states indicating a condition of a user”.
	In response to applicant’s argument, Fu discloses generate a content (signal) for reporting states indicating a condition of a user (Col. 5, lines 57-61: another family member has arrived home; & Col. 10, lines 33-35: the cloud service generates a signal, the signal comprises facial recognition information).  Arrived home corresponds to states indicating a condition of a user.  Therefore, Fu discloses generate a content for reporting a condition of a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 10,555,393 B1), hereinafter Fu, in view of T. et al. (US 2014/0068091 A1), hereinafter T..
Regarding claim 1, Fu discloses 
A collaboration apparatus (cloud service 210, FIG. 3) comprising:
	a memory (storage 320, FIG. 5) storing a set of instructions; and 
	at least one processor (GPU 324, FIG. 5), wherein
	the at least one processor is connected to a robotic device (smart camera 100/smart security light 100), and
	the at least one processor is configured to execute the set of instructions to:
		obtain user’s sensing data obtained by the robotic device (Col. 5, lines 57-61: an alert indicates that another family member has arrived home; Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors);
		generate a content (signal) for reporting states indicating a condition of a user (Col. 5, lines 57-61: another family member has arrived home) to anther user based on the sensing data obtained by the robotic device (Col. 10, lines 33-35: the cloud service generates a signal, the signal 
		post the content to the SNS (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu does not explicitly disclose 
	based on information posted to a Social Networking Service (SNS) by the another user.

However, T. discloses 
request user status information based on information posted to a Social Networking Service (SNS) by the another user (page 5, [0036], Watcher conveys to Subscription Service Host server a first subscription message requesting user status information associated with User 120).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of T. in Fu because Fu discloses providing signal/information to a user device (Col. 10, lines 33-39) and T. further suggests providing user status information after conveyed a first subscription message to a server (page 5, [0036]).
	One of ordinary skill in the art would be motivated to utilize the teachings of T. in Fu system in order to save resource by providing information to user when requested.

Regarding claim 4, Fu and T. disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device acquires voice of the user as the sensing data (Col. 6, lines 41-45: identify and/or classify welcomed visitors includes facial recognition, voice recognition; Col. 3, lines 52-57: capture high-resolution video frames and audio data), and
	the at least one processor is further configured to 
	determine the content to be transmitted to the SNS based on a recognition result of the voice (Col. 8, lines 30-41: transmit the received audio to user devices; Col. 5, lines 3-10: upload the captured video data to the cloud service; the data uploaded to the cloud service is streamed to the user device; Col. 5, lines 57-Col. 6, lines 5: data sent to the cloud service is sent to the user devices; an alarm from one of the smart cameras from the home is sent to the smart phone of an owner of another home that a suspicious person has been identified in the neighborhood).

Regarding claim 5, Fu and T. disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device acquires a face image of the user as the sensing data (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 9, lines 61-62: the smart camera captures the person in the area of interest), and
	the collaboration apparatus specifies a contribution destination (receptionist/the monitoring center) based on identification information of the user specified based on an authentication result of the face image, and based on user management data held in advance (list of known criminals) (Col. 16, lines 28-34: the person is detected, the face is matched to a blacklist (a list of known criminals), notify the receptionist/the monitoring center).

Regarding claims 8-9, the limitations of claims 8-9 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
	
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., and further in view of Lee et al. (US 2010/0010669 A1), hereinafter Lee.
Regarding claim 2, Fu and T. disclose the collaboration apparatus described in claim 1.  Fu and T. do not explicitly disclose 
the at least one processor is further configured to:
	update at least one of a speech content and a motion content of the robotic device based on a content contributed by another user in the SNS, and
	the robotic device executes a speech based on the updated speech content when the speech content is updated and executes a motion based on the updated motion content when the motion content is updated.

However, Lee discloses 
the at least one processor is further configured to:
	update at least one of a speech content and a motion content of the robotic device based on a content contributed by another user in the SNS (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation), and
	the robotic device executes a speech based on the updated speech content when the speech content is updated and executes a motion based on the updated motion content when the motion content is updated (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lee in Fu and T. because Fu and T. disclose receiving 
	One of ordinary skill in the art would be motivated to utilize the teachings of Lee in Fu and T. system in order to be able to provide a convenience system to a user by synchronizing received data with robot.

Regarding claim 6, Fu and T. disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device identifies the user by face recognition (Fu: Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device).

Fu and T. do not explicitly disclose 
	performs speech or motion that is determined based on information contributed to the SNS by another user.

However, Lee discloses 
performs speech or motion that is determined based on information contributed to the SNS by another user (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lee in Fu and T. because Fu and T. disclose receiving data from a user device (Fu: Col. 5, lines 66-Col. 6, lines 3) and Lee further suggests synchronizing robot with received voice message (page 7, [0111]).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., and further in view of Fan et al. (US 2012/0150966 A1), hereinafter Fan.
Regarding claim 3, Fu and T. disclose the collaboration apparatus described in claim 1.  Fu and T. do not explicitly disclose 
hold user management data in which identification information of the another user using a first device is associated with an SNS group; and
	register, when a second device recognizes the another user, a virtual character indicative of the second device with the SNS group associated with the identification information of the another user.

However, Fan discloses 
hold user management data (a list of registered members and a list of registered devices) in which identification information of the another user using a first device is associated with an SNS group (page 6, [0043], lines 11-22: a list of registered members can be compared to the subscriber associated with the source of the message, and a list of registered devices can be compared with the device associated with the source of the message); and
	register, when a second device recognizes the another user, a virtual character (avatar) indicative of the second device with the SNS group associated with the identification information of the another user (page 2, [0015]: an individual, upon becoming a member, could establish an avatar, the avatar would represent the individual to all other members of the security social network).


	One of ordinary skill in the art would be motivated to utilize the teachings of Fan in Fu and T. system in order to protect privacy of user by allowing user to use an avatar to represent himself/herself in social networking service.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T. and Lee, and further in view of Haywood (US 8,294,574 B2).
Regarding claim 7, Fu, T., and Lee disclose the collaboration apparatus described in claim 6.  Fu, T. and Lee do not explicitly disclose 
generate information contributed to the SNS based on a user response to the speech or the motion performed by the robotic device.

However, Haywood discloses 
generate information contributed to the SNS based on a user response to the speech or the motion performed by the robotic device (Col. 8, lines 53-59: establishing two way communication with a person who is deaf; the visitor’s speech is then converted into a textual representation and transmitted to a mobile phone).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Haywood in Fu, T., and Lee because Fu, T., and Lee disclose sending data associated with visitor to user devices (Fu: Col. 5, lines 57-61) and Haywood 
	One of ordinary skill in the art would be motivated to utilize the teachings of Haywood in Fu, T., and Lee system in order to provide a convenience system to user by providing two ways communications to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen, SR. et al. (US 2014/0304356 A1).  Monitor the temperature of a child and wirelessly transfer the measurement to the aggregator ([0018]).
Zellner et al. (US 2002/0076003 A1).  The user is wearing a monitor/transmitter that can record and transmit (upon request) the user’s current blood pressure ([0010]).
Jung et al. (US 2014/0192134 A1).  The sender terminal activates a camera module in response to occurrence of a preset event condition to capture a facial image of the user and analyze the captured facial image ([0031]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
11/08/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447